         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 1 of 9




 1    Nitin Shah (DC Bar No. 156035) (pro hac vice)     Christopher J. Deal (DC Bar No. 990573)
      Jeffrey B. Dubner (DC Bar No. 1013399) (pro       Lawrence DeMille-Wagman (DC Bar No.
 2    hac vice)                                         929950)
      DEMOCRACY FORWARD FOUNDATION                      CONSUMER FINANCIAL PROTECTION
 3    P.O. Box 34553                                    BUREAU
      Washington, DC 20043                              1700 G Street, N.W.
 4    Telephone: (202) 448-9090                         Washington, D.C. 20552
      Facsimile: (202) 701-1775                         Telephone: (202) 435-9582
 5    nshah@democracyforward.org                        Facsimile: (202) 435-7024
      jdubner@democracyforward.org                      christopher.deal@cfpb.gov
 6                                                      lawrence.wagman@cfpb.gov

 7    Counsel for Plaintiffs                            Counsel for Defendants

 8   [Additional Counsel on Signature Page]

 9

10

11

12
                                  UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15
     CALIFORNIA REINVESTMENT                            Case No. 4:19-cv-02572-JSW
16   COALITION, NATIONAL ASSOCIATION
     FOR LATINO COMMUNITY ASSET
17   BUILDERS, DEBORAH LYNN FIELD, and                  STIPULATED SETTLEMENT
     RESHONDA YOUNG,
18                                                      AGREEMENT, AND [PROPOSED]
                                                        ORDER
19                                        Plaintiffs,

20                  v.
21

22   KATHLEEN L. KRANINGER, Director,
     Consumer Financial Protection Bureau, In Her
23   Official Capacity, and CONSUMER
     FINANCIAL PROTECTION BUREAU,
24
                                        Defendants.
25

26

27

28
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 2 of 9




 1          This Stipulated Settlement Agreement (“Agreement”) is entered into by and between

 2   California Reinvestment Coalition, National Association for Latino Community Asset Builders,

 3   Deborah Lynn Field, and ReShonda Young (collectively, “Plaintiffs”), and Kathleen L. Kraninger in

 4   her official capacity as Director of the Consumer Financial Protection Bureau (“CFPB” or “Bureau”)

 5   and CFPB (collectively, “Defendants”), who, by and through their undersigned counsel, state as

 6   follows:

 7          WHEREAS, Section 1071 of the Dodd-Frank Wall Street Reform and Consumer Protection

 8   Act of 2010, 15 U.S.C. § 1691c-2 (“Section 1071”), was enacted to facilitate enforcement of fair

 9   lending laws and enable communities, governmental entities, and creditors to identify business and

10   community development needs and opportunities of women-owned, minority-owned, and small

11   businesses;

12          WHEREAS, the Bureau is required to issue regulations (“Section 1071 Implementing

13   Regulations”) to implement Section 1071;

14          WHEREAS, the Bureau has not issued the Section 1071 Implementing Regulations;

15          WHEREAS, on May 14, 2019, Plaintiff California Reinvestment Coalition brought this

16   lawsuit seeking an order compelling the Bureau to issue the Section 1071 Implementing Regulations

17   on a prompt and certain timeline;

18          WHEREAS, on June 27, 2019, a First Amended Complaint was filed, through which

19   Plaintiffs National Association for Latino Community Asset Builders, Deborah Lynn Field, and

20   ReShonda Young were added to this cause;

21          WHEREAS, the parties, by and through undersigned counsel, and without any admission or

22   final adjudication of the issues of fact or law with respect to Plaintiffs’ claims, have reached a

23   settlement that they consider to be a just, fair, adequate, and equitable resolution of the disputed

24   claims in this matter;

25          AND WHEREAS, the parties agree that settlement of this action in this manner is in the

26   public interest and an appropriate way to resolve the disputed claims in this matter;

27          NOW, THEREFORE, the parties hereby stipulate and agree as follows:

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 1
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 3 of 9




 1    SMALL BUSINESS REGULATORY ENFORCEMENT FAIRNESS ACT PROCEEDINGS

 2          1.      The Bureau shall publicly release an outline of proposals under consideration and

 3   alternatives considered, consistent with the Small Business Regulatory Enforcement Fairness Act

 4   (“SBREFA”), 5 U.S.C. § 609, with respect to the Section 1071 Implementing Regulations no later

 5   than September 15, 2020.

 6          2.      The Bureau shall convene a Small Business Advocacy Review (“SBAR”) panel no

 7   later than October 15, 2020, or, if panel members are not available to convene, as soon as practicable

 8   thereafter. If Plaintiffs wish to recommend any entities for consideration for inclusion on the panel,

 9   they will do so by May 31, 2020.

10          3.      Under 5 U.S.C. § 609, the SBAR panel is required to complete its report (“SBAR

11   Report”) within 60 days of the panel’s convening.

12                            DEADLINE FOR ISSUING PROPOSED RULE

13          4.      The Bureau will promptly notify Plaintiffs of the completion of the SBAR Report.
14   The parties will thereafter meet and confer regarding an appropriate deadline for issuance of a Notice
15   of Proposed Rulemaking for the Section 1071 Implementing Regulations (“Section 1071 NPRM”).
16          5.      To the extent the parties reach an agreement as to the appropriate deadline for
17   issuance of the Section 1071 NPRM, the parties will jointly stipulate to the agreed date and request
18   that the Court enter that deadline.
19          6.      At any time more than 30 days after the completion of the SBAR Report, Plaintiffs
20   may notify the Bureau that they wish to request that the Court set an appropriate deadline for
21   issuance of the Section 1071 NPRM. Within 7 days of such notice, the parties will file a joint
22   statement with the Court identifying each party’s position on the appropriate deadline for issuance of
23   the Section 1071 NPRM. Defendants agree not to propose or argue that the Court should not set any
24   deadline. Plaintiffs agree not to propose or seek a deadline of less than 6 months after the date of
25   completion of the SBAR Report. The parties will then file briefs according to the following schedule:
26                  a.      Within 14 days of the parties’ joint statement, Defendants
                            will file a submission of up to 10 pages.
27

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 2
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 4 of 9




 1                  b.      Within 14 days of Defendants’ filing, Plaintiffs will file a
                            responsive submission of up to 10 pages.
 2
                    c.      If desired, within 7 days of Plaintiffs’ response, Defendants
 3                          may file a reply submission of up to 5 pages.

 4          7.      Based on these submissions, the parties will request that the Court enter a deadline for

 5   issuance of the Section 1071 NPRM.

 6                               DEADLINE FOR ISSUING FINAL RULE

 7          8.      After the conclusion of the comment period on the Section 1071 NPRM, the parties

 8   will meet and confer regarding an appropriate deadline for issuance of a final rule for the Section

 9   1071 Implementing Regulations (“Section 1071 Final Rule”).

10          9.      To the extent the parties reach an agreement as to the appropriate deadline for the

11   Section 1071 Final Rule, the parties will jointly stipulate to the agreed date and request that the Court

12   enter that deadline.

13          10.     At any time more than 75 days after the conclusion of the comment period on the

14   Section 1071 NPRM, Plaintiffs may notify the Bureau that they wish to request that the Court set an

15   appropriate deadline for issuance of the Section 1071 Final Rule. Within 7 days of such notice, the

16   parties will file a joint statement with the Court identifying each party’s position on the appropriate

17   deadline for issuance of the Section 1071 Final Rule. Defendants agree not to propose or argue that

18   the Court should not set any deadline. Plaintiffs agree not to propose or seek a deadline of less than 6

19   months after the conclusion of the comment period for the Section 1071 NPRM. The parties will

20   then file briefs according to the following schedule:

21                  a.      Within 14 days of the parties’ joint statement, Defendants
                            will file a submission of up to 10 pages.
22
                    b.      Within 14 days of Defendants’ filing, Plaintiffs will file a
23                          responsive submission of up to 10 pages.
24
                    c.      If desired, within 7 days of Plaintiffs’ response, Defendants
25                          may file a reply submission of up to 5 pages.

26          11.     Based on these submissions, the parties will request that the Court enter a deadline for

27   issuance of the Section 1071 Final Rule.

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 3
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 5 of 9




 1                                            STATUS REPORTS

 2          12.     The Bureau will submit status reports to Plaintiffs and the Court every 90 days,

 3   beginning 90 days after the date of filing of this Agreement, until the Bureau has issued the Section

 4   1071 Final Rule. The status reports will detail the Bureau’s progress on the Section 1071

 5   Implementing Regulations and describe whether the Bureau is on track to meet any relevant

 6   deadlines.

 7                                  EXTENSIONS OR MODIFICATIONS

 8          13.     This Agreement and any deadlines specified herein may be modified by written

 9   stipulation of the parties to be filed with the Court. Such stipulation shall, by agreement of the

10   parties, automatically extend any deadline until the earlier of (i) the new agreed date, or (ii) the time

11   at which such extension is rejected by the Court.

12          14.     The parties may, by stipulation or joint motion, request modification of any deadlines

13   ordered by the Court.

14          15.     To the extent the parties are unable to agree to a modification of the Agreement or

15   extension of any deadline, any party may apply to the Court for such modification or extension.

16          16.     Barring extraordinary circumstances, any party seeking modification or extension of

17   the Agreement or any deadline determined hereunder shall provide notice to the other parties no less

18   than 21 days prior to filing such motion. The parties will meet and confer in an attempt to resolve

19   any modification or extension request in good faith prior to filing any such motion.

20          17.     If a motion seeking extension of any deadline is filed at least 60 days prior to that

21   deadline’s occurrence, the filing of such motion shall automatically extend the deadline for which

22   extension is sought until there has been a dispositive ruling by the Court on the motion.

23          18.     If a motion seeking extension of any deadline is filed at least 21 days before the

24   deadline’s occurrence (but less than 60 days before such occurrence), the filing of the motion will

25   automatically extend the deadline for which modification is sought until the earlier of: (i) a

26   dispositive ruling by the Court on the motion or (ii) 30 days after the occurrence of the deadline the

27

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 4
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 6 of 9




 1   extension of which is being sought. The parties will jointly move the Court to expedite consideration

 2   of any motion filed under this Paragraph.

 3                                    MISCELLANEOUS PROVISIONS

 4          19.     All parties shall bear their own fees and costs arising from this litigation and

 5   Agreement.

 6          20.     No provision of this Agreement shall be interpreted as, or constitute, a commitment or

 7   requirement that Defendants take action in contravention of the Administrative Procedure Act or any

 8   other law or regulation, either substantive or procedural.

 9          21.     The parties agree that this Agreement was negotiated in good faith and that this

10   Agreement constitutes a settlement of claims that were disputed by the parties. By entering into this

11   Agreement, none of the parties waives or relinquishes any legal rights, claims, or defenses it may

12   have that are not specifically waived or relinquished herein.

13          22.     The terms of this Agreement constitute the entire agreement of the parties, and no

14   statement, agreement, or understanding, oral or written, that is not contained herein, shall be

15   recognized or enforced. Except as may be expressly stated herein, this Agreement supersedes all

16   prior agreements, negotiations, and discussions between the parties with respect to the subject matter

17   addressed herein.

18          23.     The undersigned representatives of each party certify that they are fully authorized by

19   the party or parties they represent to agree to the Court’s entry of the terms and conditions of this

20   Agreement and do hereby agree to the terms herein.

21          24.     The terms of this Agreement shall become effective upon entry of an order by the

22   Court approving the Agreement.

23          25.     All parties retain the right to appeal any orders of the Court. In the event that any

24   party elects to appeal an order of the Court, all parties agree to jointly move for expedited treatment

25   of such appeal.

26          26.     Upon approval of this Agreement by the Court, the parties stipulate and respectfully

27   request that the parties’ cross-motions for summary judgment be withdrawn.

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 5
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 7 of 9




 1          27.     The parties stipulate and respectfully request that the Court retain jurisdiction of this

 2   matter to oversee compliance with the terms of this Agreement and to resolve any disputes or

 3   motions for extensions or to modify such terms that may arise therefrom. See Kokkonen v. Guardian

 4   Life Ins. Co. of Am., 511 U.S. 375 (1994).

 5          28.     Upon the Bureau’s filing of a status report notifying Plaintiffs and the Court that the

 6   Section 1071 Final Rule has been issued, the parties will stipulate to dismissal of this case with

 7   prejudice.

 8          DATED: February 25, 2020              Respectfully submitted,

 9                                                DEMOCRACY FORWARD FOUNDATION

10                                                /s/ Nitin Shah
                                                  Nitin Shah (DC Bar No. 156035) (pro hac vice)
11
                                                  Jeffrey B. Dubner (DC Bar No. 1013399) (pro hac vice)
12                                                DEMOCRACY FORWARD FOUNDATION
                                                  P.O. Box 34553
13                                                Washington, DC 20043
                                                  Telephone: (202) 448-9090
14                                                Facsimile: (202) 701-1775
15                                                nshah@democracyforward.org
                                                  jdubner@democracyforward.org
16
                                                  Shana E. Scarlett (SBN 217895)
17                                                Benjamin J. Siegel (SBN 256260)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
18                                                715 Hearst Avenue, Suite 202
19                                                Berkeley, CA 94710
                                                  Telephone: (510) 725-3000
20                                                Facsimile: (510) 725-3001
                                                  shanas@hbsslaw.com
21                                                bens@hbsslaw.com
22                                                Steve W. Berman (pro hac vice)
23                                                HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  1301 Second Avenue, Suite 2000
24                                                Seattle, WA 98101
                                                  Telephone: (206) 623-7292
25                                                Facsimile: (206) 623-0594
                                                  steve@hbsslaw.com
26

27                                                Counsel for Plaintiffs

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 6
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 8 of 9




 1                                               CONSUMER FINANCIAL PROTECTION BUREAU

 2                                               /s/ Christopher J. Deal
                                                 Christopher J. Deal (DC Bar No. 990573)
 3
                                                 Lawrence DeMille-Wagman
 4                                                  (DC Bar No. 929950)
                                                 CONSUMER FINANCIAL PROTECTION BUREAU
 5                                               1700 G Street, N.W.
                                                 Washington, D.C. 20552
 6                                               Telephone: (202) 435-9582
 7                                               Facsimile: (202) 435-7024
                                                 christopher.deal@cfpb.gov
 8                                               lawrence.wagman@cfpb.gov

 9                                               Counsel for Defendants
10

11
                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(I)(3)
12
            Pursuant to Civil Local Rule 5-1(i)(3), the filer of this document attests that concurrence in
13
     the filing of this document has been obtained from the signatories above.
14
                                                                    /s/ Nitin Shah
15                                                                  NITIN SHAH

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATED SETTLEMENT AGREEMENT,
     AND [PROPOSED] ORDER - 7
     Case No.: 4:19-cv-02572-JSW
         Case 4:19-cv-02572-JSW Document 52 Filed 02/26/20 Page 9 of 9




 1                                         [PROPOSED] ORDER

 2          Upon consideration of the foregoing, the parties’ STIPULATED SETTLEMENT

 3   AGREEMENT is hereby APPROVED and ENTERED. The Court shall retain jurisdiction over this

 4   matter to oversee compliance with the parties’ Agreement and to resolve any disputes or motions for

 5   extensions or to modify such terms that may arise therefrom. The parties’ cross-motions for

 6   summary judgment are hereby WITHDRAWN.

 7          IT IS SO ORDERED.

 8

 9          Dated: _________________________________, 2020

10

11                                               __________________________________________
                                                 THE HONORABLE JEFFREY S. WHITE
12                                               United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER TO STIPULATED
     SETTLEMENT AGREEMENT - 1
     Case No.: 4:19-cv-02572-JSW
